Case: 14-20070      Document: 00512969513         Page: 1    Date Filed: 03/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-20070
                                                                               FILED
                                                                         March 16, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ORACIO FUERTE-PINON, also known as Oracio Pinon Fuerte, also known as
Oraci P. Fuerte, also known as Horacio Fuerte-Pinon, also known as Oraciio
Fuerte, also known as Horacio Pinon, also known as Horacio Pinon Pinon, also
known as Horacio Fuerte, also known as Horacio I. Pinon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-651-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Oracio Fuerte-
Pinon has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Fuerte-Pinon has not filed a response. We have reviewed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20070    Document: 00512969513     Page: 2   Date Filed: 03/16/2015


                                 No. 14-20070

counsel’s brief and the relevant parts of the record reflected therein. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2